I would respectfully dissent from the majority opinion for the following reasons.
By virtue of a change-of-shift advisory, the arresting officer was alerted to place defendant Tanya Earle's motor vehicle under a heightened level of scrutiny, since it was believed the vehicle had been involved in drug activity. Once the vehicle was located, it was in fact placed under continuous surveillance, and yet, in spite of this extraordinary level of attention, all of the activities observed were clearly legal. As the majority correctly points out, nothing that was observed by the arresting officer could be categorized as illegal activity.
In order for a police officer to conduct a warrantless search, the officer must have, at a minimum, "reasonable suspicion" that the search will produce evidence of criminal activity. Stated another way, reasonable suspicion is essentially a police officer's opinion. The courts have consistently upheld the authority of law enforcement officials to act upon such opinions, provided they are supported by articulable facts which can be reviewed by the courts. To hold otherwise would be to permit warrantless searches based upon theories, hunches, and other legally impermissible foundations.
The difficulty presented in this case is that there are no articulable facts demonstrating criminal activity to review. There is, however, the opinion of a second police officer, from the Lake County Narcotics Agency ("LCNA"), in support of the warrantless intrusion. There is no precedent to support the proposition that if one officer's opinion is insufficient to justify a search, that somehow two officers' opinions would create a different result. The opinion of a second police officer that criminal activity is suspected, is not an articulable fact, and is therefore of limited probative value in this analysis.
In evaluating the information before him, the police officer had two categories of information. In the first category, he had observed patently legal behavior which, in his opinion, indicated a pattern of criminal activity. On a constitutional basis, it is important to note that even after the "suspect" car had been located and trailed at length, the officer remained unable to identify a single act of criminal activity. Therefore, as to first-hand information, the officer could point to no articulable fact that supported his conclusion that illegal activity was taking place. It is particularly troubling that the activity observed could just as easily be classified as innocuous and innocent. The majority opinion suggests that one who goes on a search of convenience stores for a particular brand of cigarettes or *Page 476 
cereal, and fails to find the favorite brand at the first three stores, has somehow waived one's constitutionally guaranteed right to be free from warrantless intrusions. The police officers in this matter are to be commended for their candor when they testified that no criminal activity was observed. Such forthright testimony, however, merely serves to demonstrate the lack of articulable facts that were and are available for review.
Faced with this lack of reasonable suspicion to justify a search, the officer turned to his second category of information, which essentially was the opinion of a fellow officer that the car, not the individual, had been involved in some unidentified criminal activity earlier in the day. He had been told at the beginning of his shift that another law enforcement officer from another agency (LCNA), identity unknown to him, was of the opinion that the subject car had been associated with earlier, uncharged, criminal conduct. The officer from the other agency (LCNA) did not testify before the trial court. Whatever articulable facts supported the earlier conclusion, therefore, were never testified to and are therefore unavailable for review by either this court or the trial court. The trial court had no basis upon which to evaluate the facts underlying the opinion, since none were presented.
In a factually similar case where an officer made a stop based upon his own observation and a dispatch bulletin, the Sixth District Court of Appeals held that the stop was impermissible because the state failed to prove that any officer involved in the case had a reasonable suspicion based upon specific, articulable, and objective facts that criminal activity was underway. In State v. Haupricht (Aug. 3, 1990), Lucas App. No. L-89-202, unreported, at 7-8, 1990 WL 109965, the court stated:
"When an officer stops and detains an individual on the basis of a dispatch bulletin received, he may rely on that bulletin to seize the person without knowing the specific facts which gave rise to a reasonable suspicion that the person stopped is or was involved in some criminal activity. United States v. Hensley
(1985), 469 U.S. 221, 230-232 [105 S.Ct. 675, 681-682,83 L.Ed.2d 604, 613-614]. However, in order for the seizure of the person to be constitutional, the dispatching officer must issue the bulletin on the basis of articulable facts which gave rise to his conclusion that there was a reasonable suspicion that the individual was involved in some criminal activity. Id. The state has the burden of proof at trial to identify either the source of the dispatching officer's information or the acting officer's corroborating facts which gave rise to reasonable suspicion of criminal activity. * * *" (Citations omitted.)
The Haupricht court concluded:
"In the case before us, the dispatch officer did not testify. Therefore, it is unknown whether this officer had a sufficient basis for issuing the dispatch. The *Page 477 
officers who received the call did not know who called with complaints about the intoxicated person in the plaza. In addition, no specific person was ever identified as the intoxicated person. The officers at the scene did not enter the plaza to investigate the complaint further or identify the suspect. Furthermore, neither officer observed anything unusual about appellant or his driving that would suggest that he was intoxicated." Id. at *10.
In the case sub judice, based upon the foregoing analysis, it is my belief that the stop of appellant was impermissible, since Officer Miller did not have any specific and articulable facts to support a "reasonable suspicion" that criminal behavior had occurred. Accordingly, in regard to appellant's first assignment of error, I would find that the motion to suppress should have been granted.